Citation Nr: 1308587	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for urethritis.  

4.  Entitlement to service connection a left knee disability.  

5.  Entitlement to service connection for lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for hearing loss, tinnitus, and a lumbar spine disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  Urethritis is not shown.  

2.  A left knee disability is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of urethritis are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  The criteria for service connection a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a March 2009 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  No VA examination was conducted as there is no competent, objective evidence of a current left knee disability or urethritis.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004)..  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Under such circumstances, VA is required to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id.  

Urethritis

The Veteran asserts entitlement to service connection for urethritis.  Although he indicated at service entrance that he had a history of gonorrhea seven months earlier, the September 1975 service entrance examination report shows that the genitourinary system was normal.  A urinary disorder was not noted and there is not clear and unmistakable evidence to rebut the presumption of soundness at service entrance.  

Although service treatment records reflect complaints of urethral discharge and dysuria, to include in August 1976 and February 1977, and an impression of non-gonococcal urethritis was entered in June 1977, complaints of increased urinary frequency were attributed to "holding urine instead of urinating" in March 1978.  The September 1978 separation examination report shows the genitourinary system was normal. 

Post-service treatment records are negative for relevant symptoms and contain no diagnosis of a urethritis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A "pain alone" claim must fail when there is no sufficient showing that pain derives from an in-service disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim fails if there is an absence of disability or an absence of disease or injury.  

The Veteran is competent to report his symptoms.  Other than his lay assertions, there is no evidence of urethritis at any time during the appeal period.  Rather, the June 2008 VA treatment records reflect the Veteran denied a slow stream, dysuria, and hematuria, and a negative urological history was reported.  Absent a current disability, service connection is not warranted.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for urethritis is not warranted.  

Left Knee

The Veteran asserts entitlement to service connection for a left knee disability.  

Service treatment records reflect complaints of pain in the left knee having an onset in the field in April 1977.  The assessment was strain.  The September 1978 separation examination report shows the lower extremities were normal and the lower extremities were assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  On the accompanying medical history he denied having or having had a trick or locked knee.  

Post-service treatment records are negative for relevant symptoms and contain no diagnosis of left knee disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A "pain alone" claim must fail when there is no sufficient showing that pain derives from an in-service disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated differently, a claim fails if there is an absence of disability or an absence of disease or injury.  

The Veteran is competent to report his symptoms.  Other than his lay assertions, there is no evidence of a current left knee disability at any time during the appeal period.  Absent a current disability, service connection is not warranted.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for a left knee disability is not warranted.  


ORDER

Service connection for urethritis is denied.  

Service connection for a left knee disability is denied.  



REMAND

The Veteran asserts entitlement to service connection for a lumbar spine disorder, and although he has noted involvement of the sacral joints, 38 C.F.R. § 4.66 directs that lumbosacral and sacroiliac joints are to be considered as one anatomical segment.  He also asserts entitlement to service connection for tinnitus and hearing loss.  

With respect to the back, the September 1975 service entrance examination report shows the spine and musculoskeletal system were normal.  Service treatment records dated in September 1977 reflect complaints of onset of pain in the lumbar region while playing basketball, and noted to radiate to the left thigh muscle.  The assessments were muscle strain and/or sacral nerve pain, and rule out lumbar spine disc involvement.  

An October 1977 orthopedic consultation report notes that he was much improved but continued to feel some pain and cramping in the left posterior thigh with prolonged standing or running.  Normal, painless range of motion in the back was reported.  Questionable positive straight leg raising on the left (left buttock pain) at approximately 60 degrees was noted.  

The August 1978 service treatment records reflect assessments to include lumbosacral facet syndrome versus S1 disc involvement, sciatica, and sacroiliac strain, rule out neuropathy.  The orthopedic evaluation notes full range of motion of the right hip and straight leg raising to 30 degrees.  He was profiled for left hip pain in August 1978 and September 1978.  

The September 1978 separation examination report shows the spine and musculoskeletal system were normal.  On the accompanying medical history, he denied having or having had recurrent back pain.

An October 2006 VA treatment record reflect complaints of back pain, and on examination, tenderness in the lumbosacral and sacroiliac regions, bilaterally, was reported.   The assessment was lumbago, most likely secondary to arthritis.  The impression of x-ray examination of the lumbosacral spine was transitional anatomy, disc deterioration, and spurs.  A June 2008 VA treatment record reflects complaints of musculoskeletal pain.  

There are relevant in-service evidence of injury and post-service findings that the Veteran has a current lumbosacral spine disability.  To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of a lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for tinnitus and hearing loss, service treatment records reflect complaints of left ear pain and decreased hearing after being hit in the head in March 1976.  An April 1976 referral notes complaints of otalgia and decreased hearing as a result of having been hit in the left ear.  On examination, the tympanic membrane was reported to be bulging with hemorrhage at the posterior inferior aspect.  The otolaryngology evaluation notes a traumatic left tympanic membrane perforation following a blow to the left face and ear.  Slight conductive loss was noted.  A record dated later that same month notes "TM completely healed" and "Hearing ok."  The September 1978 separation examination report shows the ears and drums were normal.  

A March 1976 treatment record reflects complaints of left ear pain and decreased hearing for one day.  His report of having been hit in the left ear by his Drill Sergeant one day earlier was noted.  A bloody draining ear was noted, along with canal tenderness and redness.  

An April 1976 referral notes complaints of otalgia and decreased hearing as a result of having been hit in the left ear.  A bulging tympanic membrane with hemorrhage was reported.  

The April 1976 otolaryngology evaluation report notes a traumatic left tympanic membrane perforation following a blow to the left face and ear.   Slight conductive loss was noted.  A record dated later that same month notes "TM completely healed" and "Hearing ok."  

The September 1978 separation examination report shows the ears and drums were normal.  Although a hearing loss disability for VA compensation purposes is not reflected in the results of audiologic evaluation shown on the separation examination report, on the accompanying medical history he indicated that he had or had had hearing loss and ear nose or throat trouble.  

The Veteran is competent to assert that he has tinnitus and there is evidence that he had an in-service hearing loss as a result of trauma.  To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of tinnitus and hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the claims file is being returned it must be updated to include VA treatment records compiled since the issuance of statement of the case March 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran relevant to the current claims that are dated from March 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints referable to his lumbosacral symptoms during and/or since service. 

3.  After associating any outstanding records with the claims folder, schedule the Veteran for a VA lumbosacral examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review."

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a lumbosacral disability, to include lumbago and arthritis, had its onset during service or within the initial year of separation or is otherwise related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  After associating any outstanding records with the claims folder, schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review."

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus or hearing loss had its onset during service or within the initial year of separation or is otherwise related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


